Citation Nr: 0004580	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a noncompensable evaluation, effective 
August 21, 1992.  The veteran timely appealed to the Board 
the initial rating assigned for his PTSD.  When this matter 
was previously before the Board in March 1997, it was 
remanded for further development and adjudication.

In written argument dated in January 1997, the veteran's 
representative noted the veteran's wartime service and the 
medical evidence showing that he was unemployable and 
asserted that the veteran was entitled to a grant of 
nonservice-connected pension benefits.  In addition, in 
written argument dated in December 1999, the veteran's 
representative asserted that, if a total schedular rating for 
his service-connected PTSD were not established, the evidence 
supports the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  To date, neither of these claims have been 
considered and they are referred to the RO for appropriate 
action and development.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned, in light of the recent decision of the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).



REMAND

The Board has carefully reviewed the claims file and finds 
that, unfortunately, the claim must again be remanded, even 
though this action will, regrettably, further delay a 
decision in this appeal.  

The veteran essentially contends that he is totally disabled, 
both socially and industrially, due to his service-connected 
PTSD.  In this regard, the Board observes that, pursuant to 
the Board's remand instructions, in July 1998, the veteran 
was afforded a VA psychiatric examination.  The report 
indicates that the physician interviewed the veteran and 
reviewed the medical evidence in the claims folder prior to 
the preparation of his report.  As pointed out by the 
veteran's representative, in the July 1998 examination 
report, the examiner opined that the veteran's PTSD was 
productive of total disability.  By contrast, he commented 
that the veteran's undifferentiated type schizophrenia 
(schizophrenia) was not currently actively delusional.  In 
addition, he assigned a Global Assessment of Functioning 
(GAF) Score for this disability of 45; a GAF score of 40 was 
assigned for his nonservice-connected schizophrenia.  

Subsequent to his review of the July 1998 examination report, 
the adjudication officer at the RO wrote a memorandum to that 
examiner requesting that he again review "the entire claims 
folder" and prepare an addendum to his report.  The 
adjudication officer asserted that the examiner's opinion was 
inconsistent with the medical evidence and that his finding 
the veteran's PTSD had worsened appeared to be based on 
"subjective information supplied by the veteran."  In doing 
so, the adjudication officer requested that, if the July 1998 
examiner continued to believe that the veteran's PTSD had 
worsened and that it was his "predominant" psychiatric 
disability, he should indicate when it became the predominant 
disability "as all other medical evidence in the file 
indicates that the veteran's psychosis has been the 
predominant illness"; the adjudication officer also 
requested that the physician distinguish the symptoms 
attributable to each disability.

In compliance with the adjudication officer's request, the 
examiner again reviewed the evidence in the claims folder and 
thereafter prepared a February 1999 addendum to his July 1998 
report.  In that addendum, the examiner reiterated his prior 
Axis I diagnoses of PTSD and undifferentiated type 
schizophrenia; he also added an Axis I diagnosis of gender 
dysphoria.  The examiner reported, however, that the 
symptomatology attributable to the veteran's PTSD had been 
dormant, "with no evidence of recent complaints of a flare-
up of the flashbacks and nightmares and none addressed in 
therapy."  By contrast, the examiner indicated "Symptoms 
attributable to schizophrenia are the patient's frequent 
complaints of receiving a feeling of being 'anointed' and 
'receiving a calling from God."  He also noted that the 
veteran made claim that he was a priest.  The examiner 
explained that these symptoms represented "obvious 
distortion" in reality testing and were symptomatic of 
schizophrenia rather than PTSD.  Notwithstanding the 
examiner's comments, the report reflects that he again 
assigned GAF scores for his PTSD and schizophrenia of 45 and 
40, respectively; he also assigned, for the first time, a GAF 
score of 50 for the veteran's gender dysphoria.  In this 
regard, the Board observes that, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF 
score of 45 indicates reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., avoids friends, neglects family, and is unable 
to work).  

As such, although the examiner reaffirmed the GAF scores that 
he assigned for the veteran's PTSD and schizophrenia, he 
offered a markedly contrasting view of the disability picture 
attributable to the veteran's PTSD and schizophrenia.  In 
this regard, the Board notes that, citing to the Court's 
decision in Bielby v. Brown, 7 Vet. App. 260 (1994), in 
written argument dated in December 1999, the veteran's 
representative essentially maintains that the evidence 
contained in the February 1999 addendum to the July 1998 VA 
psychiatric examination report is tainted and implies that it 
should thus be disregarded by the Board.  In support, his 
representative contends that the November 1998 memorandum 
from the adjudication officer "allows personal feelings to 
intrude and all but suggests the answer the examiner should 
provide."

In addition, in his December 1999 written presentation, the 
veteran's representative notes that, in August 1990, the RO 
received the veteran's application to reopen a claim for 
service connection for schizophrenia.  He added that, 
although the RO subsequently received and granted service 
connection for PTSD, his claim for service connection for 
schizophrenia has remained open since that time.  In the 
December 1999 presentation, his representative further argued 
that service connection for schizophrenia was warranted not 
only on a direct incurrence basis, but alternatively, on a 
secondary basis, citing to the Court's decision in Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, the Court, 
interpreting 38 C.F.R. § 3.310(a), held that service 
connection was available for the degree of impairment 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disorder.  Thus, the RO 
must consider whether the veteran's service-connected PTSD 
caused or aggravated his schizophrenia.  

The record shows that, during the course of this appeal the 
RO has not considered whether service connection for 
schizophrenia, on either a direct or a secondary basis, is 
warranted.  In this regard, the Board concludes that because 
both psychiatric disabilities are evaluated using the same 
criteria, and in light of the fact that a determination as to 
the relative severity of each disability is required in order 
to rate the service-connected disability, the service 
connection issue is inextricably intertwined with the 
veteran's claim regarding the propriety of the initial 
noncompensable evaluation assigned for his PTSD.  As such, 
the service connection issue initially must be resolved, and 
thus the Board's consideration of the PTSD claim at this time 
would be premature.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  The RO should also consider the 
schizophrenia claim in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In this regard, a review of the record suggests that 
pertinent service medical records may be absent from the 
claims folder.  The claims folder shows that the veteran had 
consecutive periods of service, from July 1969 to May 1970 
and from May 1970 to April 1972.  In addition, the Board 
agrees with the veteran's representative that the records 
relating to his "first" period of service, including the 
report of his service entrance examination, have apparently 
not been associated with the claims folder.  In addition, as 
further pointed out his representative, the report of 
veteran's Report of Medical History at service separation, 
dated in March 1972, reflects that the veteran indicated that 
he was hospitalized for psychiatric problems at the 95th 
Evacuation Hospital (95th EVAC) in the Republic of Vietnam 
from January 12 to January 19, 1970; however, no report 
relating to this period of in-service hospitalization is of 
record.  Further, a January 14, 1971 memorandum in the claims 
folder indicates that the veteran was hospitalization for 
psychiatric observation from January 11 to January 14, 1971; 
the corresponding hospitalization report is also not of 
record.  Moreover, an in-service hospitalization report, 
which reflects that the veteran was hospitalized on an 
emergency basis on January 23, 1971, shows that he had been 
hospitalized at the mental hygiene clinic that facility on 
three prior occasions; the only in-service hospitalization 
report of record relates to his treatment at that facility 
from January 26 to February 3, 1971.  To date, VA has not 
requested that these outstanding records, which must be 
obtained and associated with the claims folder, and that 
action must be accomplished prior to the Board's further 
consideration of this issue.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  In addition, in Hayre, the Federal 
Circuit held that where pertinent service medical records 
were not of record, that deficiency, which the Federal 
Circuit indicated constituted a breach of VA's duty to 
assist, resulted in the prior determination not becoming 
final for the purposes of appeal.  Id. at 1334.

In addition, it appears that pertinent VA and private 
treatment records have also not been associated with the 
claims folder.  In this regard, in several statements, the 
veteran reported that he was treated for psychiatric 
disability at the Leavenworth, Kansas, VA Medical Center from 
1983 to 1987; however, records from that facility, dated 
subsequent to October 1985, have not been associated with the 
claims folder.  In addition, records dated subsequent to June 
1998, from the VA Medical Center in Kansas City, Missouri, 
are likewise not of record.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In addition, when the veteran filed his claim for service 
connection for PTSD in August 1992, he indicated that he had 
received treatment for psychiatric problems from a Dr. 
Roderick of Claycomo, Missouri, from 1975 to 1977, and from 
Dr. John Williams of Liberty, Missouri, from 1977 to 1983.  
As such, the RO must also attempt to obtain and associate 
these records.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Under the circumstances, the Board finds the medical evidence 
of record is not sufficient to accurately assess the extent 
and severity of the veteran's PTSD and determine its 
relationship to his schizophrenia.  As such, the Board also 
finds that, after all outstanding in-service and post-service 
treatment records are associated with the claims file, a 
contemporaneous and thorough VA psychiatric examination (that 
takes into account the records of the veteran's prior medical 
history, and especially the medical evidence discussed 
above), is required to clarify the nature and extent of the 
veteran's service-connected psychiatric disability.  See 
Colayang v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  In the examination 
report, the psychiatrist who should, to the extent possible, 
distinguish symptoms attributable to PTSD from other 
diagnosed psychiatric disorder(s) and assign and explain the 
meaning of a GAF Score for the veteran's overall psychiatric 
impairment, and explain the percentage or degree of 
impairment of that score that represents impairment due 
solely to PTSD, as well as whether any other diagnosed 
psychiatric disorder is related to his PTSD, i.e., 
schizophrenia.  If the examiner is not able to distinguish 
the symptoms/degree of impairment due to PTSD from any other 
diagnosed psychiatric disorder, the RO should consider the 
decision of the Court's decision in Mittleider v. West, 11 
Vet. App. 181 (1998) (prescribing that, under such 
circumstances, the reasonable doubt doctrine dictates that 
all psychiatric symptoms be attributed to the service-
connected disability), in the adjudication of the claim.

As a final point, in the March 1997 remand, the Board pointed 
out that, effective November 7, 1996, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  61 Fed. Reg. 52,695 (1996).  The Board 
explained that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the Board pointed out that the RO had not considered the 
claim under the revised criteria.  However, in the RO's sole 
post-remand readjudication the claim in April 1999, it 
considered the claim pursuant to the former criteria only.  
As such, on remand, the RO must consider the claim pursuant 
to the revised criteria since the grant of service 
connection, and since November 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
In addition, pursuant to Fenderson, the RO should also 
consider whether "staged rating" is appropriate.  

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Army 
(Army), to obtain any of the veteran's 
service medical and hospitalization 
records not already associated with the 
claims folder.  This should specifically 
include any service medical records dated 
during the veteran's initial period of 
service, to specifically include his 
service entrance examination, as well as 
records of treatment for the veteran's 
psychiatric problems at the 95th EVAC.  
If the veteran's records are not 
available, the NPRC and the Army should 
state that and that fact should clearly 
be documented in the claims file.

2.  The RO should obtain and associate 
with the claims file all outstanding 
post-service records of treatment of the 
veteran.  This should specifically 
include any outstanding records, dated 
since October 1985, from the VAMC in 
Leavenworth, Kansas; from the VA Medical 
Center in Kansas City, Missouri, dated 
since June 1998; from a Dr. Roderick of 
Claycomo, Missouri, dated from 1975 to 
1977; dated from Dr. John Williams of 
Liberty, Missouri, from 1977 to 1983; and 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
psychiatric evaluation by a VA 
psychiatrist, if possible, who has not 
previously examined the veteran, to 
determine the nature and severity of all 
psychiatric disabilities found to be 
present, to include his service-connected 
PTSD currently, and if at possible, since 
the date of the grant of service 
connection in August 1992.  In addition, 
if the examiner diagnoses the veteran as 
having schizophrenia, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
schizophrenia had its onset during his 
period of military service or within one 
year of his discharge.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that the veteran's schizophrenia was 
caused or aggravated by his service-
connected PTSD.

The Board emphasizes that the purpose of 
this evaluation is to reconcile the 
conflicting medical evidence of record 
and thus aid in the adjudication of the 
veteran's claim regarding the propriety 
of the current rating assigned for his 
PTSD and his raised claim for service 
connection for schizophrenia.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
all the pertinent evidence in his claims 
folder, including a complete copy of this 
REMAND and all medical evidence and 
opinions of record.  All appropriate 
tests and studies should be conducted, 
and all clinical findings and diagnoses 
should be reported in detail.  

After an examination of the veteran and a 
comprehensive review of his claims file, 
the physician should offer a written 
report that includes a multiaxial 
diagnosis (reflecting all psychiatric 
disabilities found to be present on Axes 
I and II), as well as Global Assessment 
of Functioning (GAF) score (currently, 
and, if possible, from 1992 and in 
intervening years) and an explanation of 
what the score means (on Axis V).  If 
more than one disability is diagnosed, 
the examiner should comment upon the 
relationship between each other diagnosed 
disability, i.e., schizophrenia, and 
service-connected PTSD, to include 
whether it is possible to separate the 
symptomatology attributable to and 
effects of schizophrenia from PTSD, and, 
if so, the percentage of the GAF score 
representing impairment due each 
psychiatric disability.  The examiner 
should also offer an opinion concerning 
the impact of the veteran's service-
connected PTSD, and if the examiner is of 
the opinion that the veteran's 
schizophrenia had its onset during 
service or within one year of his 
discharge, or was caused or aggravated by 
his service-connected PTSD, his 
schizophrenia, on his ability to obtain 
and retain substantially gainful 
employment (currently and, if at all 
possible, since 1992 and in the 
intervening years).  

All examination findings, along with the 
complete rationale underlying each 
conclusion drawn or opinion expressed 
should be set forth in a typewritten 
report.  In commenting upon the degree of 
impairment since the date of the grant of 
service connection in August 1992, the 
examiner should incorporate discussion of 
the pertinent medical evidence of record, 
to specifically include the July 1998 VA 
psychiatric examination report and the 
February 1999 addendum to that report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should consider 
whether service connection is warranted 
for schizophrenia, to include whether his 
schizophrenia was caused or aggravated by 
his service-connected PTSD.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  If 
service connection for schizophrenia is 
established, after considering the 
severity of the veteran's PTSD since the 
grant of service connection, the RO 
should assign a single disability 
evaluation for the veteran's psychiatric 
disability.  If service connection for 
schizophrenia is not established the RO 
should readjudicate the issue of the 
propriety of the initial noncompensable 
evaluation assigned for his PTSD on the 
basis of all pertinent evidence of record 
and all pertinent legal authority.  In 
addition, the RO must evaluate the 
disability under the former criteria 
during the entire course of the appeal 
and, since November 7, 1996, pursuant to 
the revised criteria.  In doing so, the 
RO should determine whether staged rating 
is appropriate in light of the Court's 
decision in Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); and consider 
whether it is possible to separate the 
effects of any service-connected and 
nonservice-connected disabilities, 
pursuant to Mittleider v. West, 11 Vet. 
App. 181 (1998).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.  § 20.1100(b) (1999).


